SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

974
KA 11-00793
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LAMAR T. ANDERSON, DEFENDANT-APPELLANT.


KATHLEEN P. REARDON, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered March 23, 2011. The judgment convicted
defendant, upon his plea of guilty, of sexual abuse in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of sexual abuse in the first degree (Penal Law
§ 130.65 [1]). Defendant failed to preserve for our review his
contention that County Court failed to conduct a sufficient inquiry
pursuant to People v Outley (80 NY2d 702) into his violation of the
conditions of the plea agreement before imposing an enhanced sentence
(see generally People v Vaillant, 77 AD3d 1389, 1389-1390; People v
Dietz, 66 AD3d 1400, 1400, lv denied 13 NY3d 906). Further, inasmuch
as defendant conceded that he had lost his sentence cap because of a
violation of the conditions of his plea agreement, the court had no
independent duty to conduct such an inquiry (see People v Harris, 197
AD2d 930, 930, lv denied 82 NY2d 850). To the extent that defendant’s
further contention that he was denied effective assistance of counsel
survives his plea of guilty (see People v Hawkins, 94 AD3d 1439, 1440-
1441, lv denied 19 NY3d 974), we reject that contention. We conclude
on the record before us that defendant received meaningful
representation (see generally People v Ford, 86 NY2d 397, 404).
Contrary to defendant’s additional contention, the sentence is not
unduly harsh or severe.




Entered:    October 5, 2012                        Frances E. Cafarell
                                                   Clerk of the Court